DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 08-25-2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-25-2022.

Information Disclosure Statement
The information disclosure statement filed 09-28-2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign Patent Document citation 2 (CN 108189444 A) has been lined through because a copy of the document has not been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “nano-sized micro-pores” in line 5.  It is unclear what dimensions of pores are included by this limitation.  The terms “nano” and “micro” are generally understood to cover different orders of magnitude, and there are no units recited (e.g., meters, inches, etc.).  The specification does not provide any specific dimensions, or ranges of dimensions, by which to clarify the limitation.
The term “several” in claim 4 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how many times each “adding” step must be done, e.g. three times, five times, etc., to be considered “several times”.
Claim 4 recites the limitation “a suspension-like liquid” in line 3.  It is unclear what this means, i.e, in what ways a liquid must be like a suspension, and in what ways the liquid is not a suspension, to read on the claim limitation.  The specification does not provide a further definition of the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng ‘499 (US 2020/0001499 A1) in view of Brinker ‘457 (US 5,858,457).
Regarding claim 1, as best the Examiner understands the claims, Zheng ‘499 teaches:
coating an inner surface (inner surface 1013) of a ceramic shell (substrate 101; ¶ [0012]) with a ceramic material prepared in advance (¶ [0014], [0027]-[0028])
sintering the ceramic shell coated with the ceramic material, to form a transition layer with nano-sized micro-pores on the inner surface of the surface shell (porous layer 103; ¶ [0015], [0028])
connecting the ceramic shell to a plastic part (plastic member 105) through the transition layer to obtain a target shell (¶ [0015]-[0016], [0030]).
Zheng ‘499 is silent regarding the ceramic material prepared in advance being a sol.  In analogous art of forming porous ceramic sol layers, Brinker ‘457 suggests coating a surface with a sol prepared in advance to form a layer with nano-sized micro-pores (column 3, lines 60-65; column 5, lines 10-30) to form a structured layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zheng ‘499 by utilizing a sol prepared in advance as an alternative method to form a ceramic layer with nano-sized micro-pores, as suggested by Brinker ‘457.
Regarding claim 2, Zheng ‘499 suggests the ceramic material contains silica (¶ [0027]), but does not otherwise limit the elements utilized in the transition layer.  Brinker ‘457 suggests sol as described above, and further that the sol comprises any one or a combination of Al, Zr, or Zn (column 6, lines 7-12).
Regarding claim 4, Brinker ‘457 suggests sol as described above, and further suggests combining a sol precursor, water, ethanol, and HCl, obtaining a suspension-like liquid in a heating reflux manner to form a hydrolyzed precipitate contained in the suspension-like liquid, adding a strong acid into the suspension-like liquid, and obtaining clarified sol in the heating reflux manner (column 5, lines 10-27; column 6, lines 19-30).  It is considered to be within the ordinary skill in the art to determine how many times to perform the adding steps to obtain the desired sol product.
Regarding claim 5, Zheng ‘499 teaches coating the ceramic material prepared in advance on the inner surface of the ceramic shell as described above.  Brinker ‘457 suggests sol as described above, and further suggests coating the sol on a substrate by using dip-coating or spin-coating as known manners of applying a sol layer to a substrate (column 5, lines 28-30).
Regarding claim 7, Zheng ‘499 further teaches connecting the ceramic shell to the plastic part through the transition layer to obtain the target shell comprises connecting the ceramic shell to the plastic part through the transition layer by bonding or injection molding to obtain the target shell (¶ [0016], [0030]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng ‘499 (US 2020/0001499 A1) and Brinker ‘457 (US 5,858,457) in view of Kong ‘926 (CN 10909926 A - English language machine translation provided herewith and referenced herein).
Regarding claim 3, Zheng ‘499 teaches that the ceramic shell is ceramic but otherwise does not limit the material of the ceramic shell.  In analogous art of ceramic shells for electronics, Kong ‘926 suggests forming a shell including ceramic shell, a porous transition layer, and a plastic part connected to the ceramic shell through the transition layer (9th ¶ of page 1; Figs. 1-2; 1st-4th full ¶ of page 4), and further suggests that the ceramic shell comprises any one or a combination of aluminum oxide and zirconium oxide (11th-12th ¶ of page 1) as known materials for a ceramic shell for electronics (Background technique, page 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zheng ‘499 by making the ceramic shell comprise any one or a combination of aluminum oxide and zirconium oxide as known ceramic materials for ceramic shells joined to plastic parts for electronics, as suggested by Kong ‘926.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng ‘499 (US 2020/0001499 A1) and Brinker ‘457 (US 5,858,457) in view of Oshima ‘174 (JP H10-212174 A - English language machine translation provided herewith and referenced herein).
Regarding claim 6, Zheng ‘499 teaches placing the ceramic shell in a sintering furnace for sintering treatment with a heat preservation time of at least 1 hour (¶ [0015], [0028]-[0029]).  Zheng ‘499 is silent regarding sintering the ceramic shell coated with the sol comprising keeping the ceramic shell coated with the sol in a dust-free environment for a preset time period, and wherein a sintering temperature ranges from 660 degrees centigrade to 850 degrees centigrade.  
Regarding the keeping of the ceramic shell coated with the sol in a dust-free environment for a preset time period, Zheng ‘499 does teach a period of time between coating and sintering (“baking”, ¶ [0027]).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to avoid contamination of the coating, including from dust, during processing, and therefore it would have been obvious to maintain a dust-free environment.
Regarding the sintering temperature, in analogous art of sintering porous sol materials (¶ [0007]), Oshima ‘174 suggests that sintering temperature of a sol is a result effective variable because it may be altered in order to optimize burnout of organics, pore size, and pore volume of the sol (¶ [0037]).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.  It has also been held that generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indication such a temperature is critical.  See MPEP 2144.05.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zheng ‘499 and Brinker ‘457 by optimizing the sintering temperature for the benefit of optimizing burnout of organics, pore size, and pore volume of the sol, as suggested by Oshima ‘174.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741